DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the amendment filed on 12/16/2020.
Claims 1, 9 and 17 are currently amended. 
Claims 8, and 16 are cancelled. 
Claims 1-7, 9-15, 17-20 are pending in this application.

Response to Arguments
Regarding the 112(a) arguments
Applicant’s arguments, and amendments, filed 12/16/2020, with respect to the 112(a) rejection have been fully considered and are persuasive.  The 112(a) rejection of claims 1-7, 9-15, 17-20 has been withdrawn. 

Regarding the 101 arguments. 

Applicant’s 101 argument  begins on page 20 of the response.  

Applicant’s arguments on page 20 amounts to a review of the relevant law regarding 35 U.S.C. 101.  On page 21 applicant recites claim elements.  On page 22 applicant argues that the cited claim elements integrate the abstract idea into a practical application.

Examiner respectfully disagrees.  
First the elements cited by applicant are abstract elements that are improvement to the abstract idea and not improvement to technology, and therefore do not integrate the abstract idea into a practical application.  

Second, regarding the storing element, which is the only additional element cited.  Storing data represents the mere instructions to apply the exception.  See MPEP 2106.05(f) “(2) Whether the claim invokes computers or other machinery merely as a tool to perform an existing process. Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data).”

Third, the argued improvements to technology are improvement to the abstract idea.  For example applicant argues on page 22 of the response paragraphs [0003] and [0075]:[0003] (indicating "there is a need to integrate game merchants' systems and provide a common technology-enabled platform and/or exchange system in which the latent value of points between businesses and game merchants; between different game merchants; and/or between different games."), Applicant's Specification at ¶ [0075] (indicating " [T]he game currency platform 200 provid[es] a single location at which multiple game merchant systems 140 and/or business systems 180 may integrate, and through which information may be transmitted, allows much more efficient processing in exchanging, transferring, and redeeming points that serve as virtual currency for one or more entities (e.g., businesses, game merchants, or the like)").  However, these represent improvement to the abstract idea. The integration of game 

Therefore, applicant’s arguments regarding step 2A prong 2 are unpersuasive. 

Applicant arguments regarding step 2b are a substantial duplication of the step 2A prong 2 arguments and are unpersuasive for reasons stated above.    
Therefore, applicant’s arguments are unpersuasive. 

Regarding the 103 arguments. 

Applicant’s arguments, filed 12/16/2020, with respect to the 103 rejection have been fully considered and are persuasive.  The 103 rejection of claims 1-7, 9-15, 17-20 has been withdrawn. 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-7, 9-15, 17-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 1-7, 9-15, 17-20 are either directed to a system, method or product, which are one of the statutory categories of invention.  (Step 1: YES).
The Examiner has identified method Claim 1 as the claim that represents the claimed invention for analysis and is similar to product claim 9 and system claim 17.  Claim 1 recites the limitations of:
A method comprising:
registering, by at least one computing device associated with a game currency platform, a game merchant system and a business merchant system with the game currency platform to allow the game currency platform to access a plurality of reward points types via a respective application programming interface (API);
associating, by the at least one computing device, an electronic consumer profile associated with the business merchant system with an electronic game user profile associated with the game merchant system based at least in part on a unique identifier associated with a user, the user being associated with both the electronic consumer profile and the electronic game user profile;
receiving, by the at least one computing device, a plurality of reward point types from at least one of the game merchant system or the business merchant system, the plurality of reward point types representing a reward point value;
converting, by the at least one computing device, the plurality of reward point types into a standard reward point type;

receiving, by the at least one computing device, a request from the electronic consumer profile using the respective API) over a network to exchange a first reward point amount for a first standard reward point amount of the standard reward point type, wherein the first reward point amount is associated with of the business merchant system;
authenticating, by the at least one computing device, the user associated with the electronic consumer profile using one or more credentials in the request;
determining, by the at least one computing device, a first standard reward point value conversion rate between the first reward point type and the standard reward point type,
retrieving, by the at least one computing device, the first reward point amount from the electronic consumer profile;
calculating, by the at least one computing device, the first standard reward point amount of the standard point type equal to the first reward point amount based on the first standard reward point value conversion rate;
generating, by the at least one computing device, the first standard reward point amount in response to the calculating of the first standard reward point amount;
populating, by the at least one computing device, the electronic game user profile associated with the electronic consumer profile with the first standard reward point amount;
storing, by the at least one computing device, in the database, the first standard reward point amount in the electronic game user profile associated with the electronic consumer profile.
receiving, by the at least one computing device, a transaction request for a transaction to exchange a first standard reward point amount for an item from a first game merchant; and 
authorizing, by the at least one computing device, the transaction request for the transaction

These above limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity.  The claim recites elements, highlighted in bold above, which covers performance of the limitation as a fundamental economic practice and as a commercial interaction.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic practice, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.  Therefore, Claims 1, 9 and 17 are abstract. (Step 2A-Prong 1: YES. The claims are abstract)
This judicial exception is not integrated into a practical application. In particular, the claims only recite least one computing device, an application programming interface (API)  (Claim 1) a processor, an application programming interface (API) and an “article of manufacture including a non-transitory, tangible computer readable storage medium having instructions stored thereon that, in response to execution by a processor, cause the processor to perform operations comprising” and dedicated computerized system (claim 9) or a processor associated with a game currency platform, a tangible, non-transitory memory configured to communicate with the processor, and the tangible, non-transitory memory having instructions i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore claims 1, 9, and 17 are directed to an abstract idea without a practical application. 
Furthermore, steps of “receiving, by the at least one computing device, a plurality of reward point types from at least one of the game merchant system or the business merchant system, the plurality of reward point types representing a reward point value; converting, by the at least one computing device, the plurality of reward point types into a standard reward point type; storing, by the at least one computing device, the converted and modified version of the plurality of reward point types in a database associated with the processor; … retrieving, by the at least one computing device, the first reward point amount from the electronic consumer profile;” and “storing, by the at least one computing device, in the database, the first standard reward point amount in the electronic game user profile associated with the electronic consumer profile.” is extra solution activity and applying a computer to perform a generic computer functions of retrieving and storing data. (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)

The claim is not patent eligible. Steps such as receiving, storing and converting are steps that are considered insignificant extra solution activity and mere instructions to apply the exception using general computer components (see MPEP 2106.05(d), II). Thus claims 1, 9, and 17 are not patent eligible. (Step 2B: NO. The claims do not provide significantly more)  
Dependent claims 2-7, 10-15, and 18-20 further define the abstract idea that is present in their respective independent claims 1, 9, and 17 and thus correspond to Certain Methods of Organizing Human Activity and Mental Processes and hence are abstract for the reasons presented above.  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more 


Prior Art Rejection 
After further search and consideration the prior art rejection is withdrawn. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY MARK JAMES whose telephone number is (571)272-5155.  The examiner can normally be reached on M-F 8:30am - 5:00pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid Merchant can be reached on (571) 270-1360.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GREGORY M JAMES/Examiner, Art Unit 3693                                                                                                                                                                                                        
/KENNETH BARTLEY/Primary Examiner, Art Unit 3693